                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRIAN STEGER,

       Plaintiff,                                     Case No. 20-CV-435

v.

METALCRAFT OF MAYVILLE, INC.,

       Defendant.


 DEFENDANT’S RESPONSES TO PLAINTIFF’S SECOND SET OF INTERROGATORIES
            AND REQUESTS FOR PRODUCTION OF DOCUMENTS


       Defendant Metalcraft of Mayville, Inc. (“Metalcraft” or “Defendant”) responds to the

Second Set of Interrogatories and Requests for Production of Documents (“Discovery Requests”)

from Plaintiff (“Mr. Steger” or “Plaintiff”), as follows:

                                   GENERAL OBJECTIONS

       The following General Objections are applicable to, and hereby incorporated by reference

into, each of Defendant’s responses to the Discovery Requests. Defendant’s provision of a

response is not intended to waive any of these objections.

       1.      Defendant objects to each and any requests that is overly broad, vague, ambiguous,

unduly burdensome, or that seeks information that is neither relevant nor proportional to the needs

of the case.

       2.      Defendant objects to each request that fails to provide a relevant time period for the

request on the ground that such failure makes the request vague, overly broad, and unduly

burdensome and seeks information which is irrelevant, immaterial, and not proportional to the




         Case 2:20-cv-00435-NJ Filed 11/17/20 Page 1 of 14 Document 21-6
needs of the case. Unless otherwise indicated, Defendant’s responses are limited to the relevant

time period.

       3.      Defendant objects to each and any request that seeks legal conclusions or that is

more properly considered a Request for Admission.

       4.      Defendant objects to the Discovery Requests to the extent they purport to impose

obligations on Defendant inconsistent with or additional to those imposed by the Federal Rules of

Civil Procedure.

       5.      Defendant objects to the Discovery Requests to the extent they purport to demand

information not in its possession, custody, or control or to require Defendant to undertake efforts

to respond to the Discovery Requests that are not proportional in this matter and/or not reasonably

calculated to ascertain information responsive to one or more of the specific requests.

       6.      Defendant objects to the Discovery Requests to the extent they call for information

that is protected from discovery by the attorney-client privilege, work product doctrine, or any

other applicable privilege. Defendant thus objects to divulging any such information in response

to such requests. To the extent any such information is or may be divulged in response to the

Discovery Requests, the divulging of any such information is inadvertent and is not to be deemed

a waiver of the privilege in question (or any other applicable privilege) with respect to the divulged

information or any other information.

       7.      Defendant objects to the Discovery Requests to the extent they call for the

disclosure of information which is barred by law or which would invade the legitimate privacy

interests of third parties. Defendant thus objects to divulging any such information in response to

such requests. To the extent any such information is or may be divulged in response to the

Discovery Requests, the divulging of any such information is inadvertent and is not to be deemed



                                                  2

         Case 2:20-cv-00435-NJ Filed 11/17/20 Page 2 of 14 Document 21-6
a waiver of the objection in question (or any other objection) with respect to the divulged

information or any other information.

        8.      Defendant objects to divulging any information falling within one of the General

Objections set forth herein or any of the specific objections contained in the responses set forth

below. To the extent any such information is or may be divulged in response to the Discovery

Requests, the divulging of such information is inadvertent and is not to be deemed a waiver of the

objection in question (or any other objection) with respect to the divulged information or any other

information. Moreover, Defendant’s responses to the Discovery Requests and the information

divulged therein are being provided without waiver or prejudice to Defendant’s right, at any other

time, to raise objections to: (a) any further demand for discovery involving or relating to the

matters raised in the requests; or, (b) the relevance, materiality or admissibility of (i) the discovery

requests, or any part thereof, (ii) statements made in these responses and objections to the

Discovery Requests, or any part thereof, and/or (iii) any information divulged in these responses

and objections.

        9.      Defendant objects to the Discovery Requests to the extent they purport to demand

production of any documents containing confidential or proprietary information.

        10.     The responses set forth below and the information Defendant provides therein are

based upon information now available to Defendant after having made diligent efforts to ascertain

information responsive to the specific requests. Defendant may, in the future, identify or determine

additional information responsive to the Discovery Requests.

        11.     Defendant reserves the right at any time to revise, correct, add to, supplement,

modify, or clarity the responses set forth below or the information contained therein, although




                                                   3

         Case 2:20-cv-00435-NJ Filed 11/17/20 Page 3 of 14 Document 21-6
Defendant does not hereby undertake to do so except to the extent required by the Federal Rules

of Civil Procedure.

       12.       Defendant’s counsel is prepared to confer with Plaintiff’s counsel in an attempt to

resolve any general or specific objections to Plaintiff’s Discovery Requests.

                                OBJECTIONS TO DEFINITIONS

       1.        Defendant objects to Definition No. 8 as overly broad and unduly burdensome.

Defendant also objects to Definition No. 8 to the extent it purports to require the production of

documents not in the possession, custody, or control of Defendant. Unless otherwise indicated in

this pleading, Defendant will interpret “you,” “your,” or “Defendant” to mean Metalcraft of

Mayville, Inc.

                            RESPONSES TO INTERROGATORIES

       INTERROGATORY NO. 1:                    Identify each instance where any hourly employee of

Defendant was subject to formal or informal discipline, coaching, instruction, or training relating

to working off-the-clock, working prior to their scheduled start time, working after their scheduled

end time, or working unauthorized overtime, including identifying each person with knowledge of

the discipline, coaching, instruction, or training and any documents relating to the discipline,

coaching, instruction, or training.

       RESPONSE NO. 1:                Defendant objects to this request as it is unduly burdensome and

meant to harass. First, there is no time limits on this request, and it is exceedingly open ended with

multiple years for any such search for information and Defendant has policies for discipline and

instruction not to work during the gap/grace periods for decades. Next, the number of employees

subject to this interrogatory exceeds 1,000 employees and each employee is given both formal and

informal training regarding the Defendant’s timekeeping system which could result in literally



                                                    4

         Case 2:20-cv-00435-NJ Filed 11/17/20 Page 4 of 14 Document 21-6
many more than 1,000 employees and several thousand, if not tens of thousands, of transactions

or incidents of instruction involving working and the compensation of each employee. Next,

because of the turnover in employees, this request could result in thousands of additional

employees that worked for the Defendant. For example, of the 25 individuals involved in this

litigation, only three are current employees. Next, for the 1,000 or more employees, these

instructions could have resulted in numerous coaching and instruction of compensation issues and

discipline, including overtime. Next, the Defendant has a “buddy system” where experienced

employees coach and train other new employees on a regular or ongoing daily basis. Next, the

Defendant has “toolbox” meetings daily with all employees when time-to-time coaching and

instructions for when to work, schedules and overtime policies are discussed. Next, hundreds,

maybe thousands of time adjustments are made due to improper punching in and out and

authorization of overtime and these incidents are often discussions with employees. Next,

employees often discuss the subject of this interrogatory with supervisors and lead personnel,

including individuals from Human Resources, on a regular basis from each employee or the

thousand employees during orientation, plus other daily concerns and questions.

       Without waiving Defendant’s objections and to further illustrate the impossibility of

responding to this interrogatory, examples of such inquiry could include the following thousands

of transactions just involving one employee. For example, in admissions of Richard Mazurek, an

employee and one of the 25 employees commencing an individual lawsuit, review the following:

       1.     “A Receipt/Acknowledgment” Bates stamp number DEF012053-DEF012054 and

              other documents DEF019459-DEF019494, DEF012084, DEF012061, DEF012131

              and DEF02132;

       2.     DEF012133 for training;



                                               5

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 5 of 14 Document 21-6
       3.      DEF012180 for training on timecard and computer timekeeping systems;

       4.      DEF012186 for overtime, SAP, training and toolbox talks;

       5.      DEF019333 for authorization of overtime;

       6.      DEF019334 and DEF012181 orientation training on timekeeping;

       7.      Admission No. 14 on “buddy systems” training;

       8.      Admission No. 15 for time to time instructions;

       9.      DEF019380 and Admission Nos. 17, 18 and 19 regarding instructions generally;

       10.     DEF012185 for new employee training for SAP;

       11.     Admission Nos. 20, 21, 22, 23, 24, 25, 26, 27, 28 and 29;

       12.     DEF012101, Admission Nos. 30, 31, 32, 33, 34, 35, 36, 37, 42, 43, 44, 45, 48, 49

               and 51, and all other Admissions regarding formal or informal discipline, coaching,

               instruction or training regarding work, when to work, the assigning or work,

               assignment of overtime, when to punch in and punch out, and when employees are

               paid.

Further, to illustrate the impossibility of responding and that this interrogatory is unduly

burdensome, review Richard Mazurek’s deposition for numerous examples of just one of the

thousands of employees involved and responses to this interrogatory. See MC-ALL-000001 (dated

July 16, 2020). Answers to questions throughout this deposition involve subjects of this

interrogatory. See Richard Mazurek’s deposition at pages 26-29 and numerous other answers.

Also, during the 542 days he worked (Mazurek Dep. at 95), 331 punches outside of his 15-minute

grace period, and instructions and informal discipline for his failure to follow punch in and out

procedures. Further, for example, he was disciplined for absence to the point where he was told in

writing that continued tardy and/or absences would result in termination. See Exhibits 41 and 42,



                                                6

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 6 of 14 Document 21-6
Mazurek Dep. at 102-104. Further, another example of this request being too voluminous of an

interrogatory or production of documents, is the Defendant’s policy followed for decades which

provides no work should or can be performed during the gap/grace period, and if done without

supervisor approval, employees will be disciplined. Signed by over 900 employees and a copy is

attached to Anders’ Answer, as an example, as Exhibit D. All of this illustrates that it is impossible

to reconstruct the hundreds of thousands of these transactions possibly relevant to answering this

interrogatory.

       INTERROGATORY NO. 2:                    Identify each Supervisor and Lead Person employed

by Defendant at the location in which Plaintiff worked during Plaintiff’s employment since March

12, 2015, including:

       a.        the individual’s dates of employment;

       b.        the individual’s job title(s) and dates within those job title(s);

       c.        the individual’s department(s) and dates within that department; and

       d.        the individual’s assigned shift and dates assigned to that shift.

       RESPONSE NO. 2:               Supervisors at the Mayville location are as follows: Kyle Beine,

August 6, 2018, Production Supervisor; Allen Gramlow, Sr., September 19, 2003, Production

Supervisor; Richard Peterke, January 5, 2015, Production Supervisor; Ryan Jazak, October 22,

2018, Production Supervisor; Jeffery Carter, April 18, 1994, Production Supervisor; Thomas

Ferguson, January 7, 1985, Production Supervisor; Alisha Herring, October 16, 2017, Production

Supervisor; Chad Hummelmeier, December 6, 2010, Production Supervisor; Timothy Lehn, June

2, 2008, Production Supervisor; Michael Maas, May 30, 2014, Production Supervisor; Bryan

McKenzie, June 24, 2016, Production Supervisor; John Scharf, July 7, 2016, Production

Supervisor; Scott Schwanke, January 16, 1995, Production Supervisor; Jonathan VandeBerg, May



                                                    7

         Case 2:20-cv-00435-NJ Filed 11/17/20 Page 7 of 14 Document 21-6
23, 2011, Production Supervisor; Robert Wendt, March 20, 2012, Production Supervisor; David

Olson, December 6, 2010, Production Supervisor; Timothy Peterson, April 18, 2011, Production

Supervisor; Kenneth Olig, July 20, 2015, Production Supervisor.

       Leads at the Mayville location are as follows: Terry Baumhardrt, July 30, 1986, Lead

Robotic Welder 1S; Kenneth Beckrow, December 8, 1997, Lead Robotic Welder 1S; Mark

Benzing, December 7, 1987, Lead Brake Press Op 2S; Aaron Calkins, March 26, 2019, Lead

Painter 2S; Jeffery Carter, April 18, 1994, Lead Painter 1S; Michele Case, January 13, 1993, Lead

Laser Op 1S; Carey Copeland, December 14, 1987, Lead Manual Welder 1S; Brian Cramer,

September 13, 1993, Lead Material Handler 1S; Thomas Curley, December 19, 1994, Lead Laser

Op 2S; Daniel Day, February 17, 1986, SCAG Assembler Lead 1S; Donald Dobbratz, January 8,

1996, Lead Prototype Technician 1S; Michael Eilbes, September 12, 1994, SCAG Assembler Lead

1S; Timothy Feucht, November 6, 1995, Lead Machine Center 1S; Christopher Folts, January 17,

2017, Lead Brake Press Op 3S; Christopher Geib, April 27, 1994, Lead Robotic Welder 1S; Keri

Gloede, September 20, 2000, SCAG Assembler Lead 1S; Dennis Groll, December 8, 1986, Lead

Manual Welder 1S; Cody Hains, November 18, 2013, Lead Robotic Welder 1S; Lonnie Hartwig,

October 2, 1995, Lead Robotic Welder 1S; Kenneth Hoefs, November 30, 1992, Lead Brake Press

Op 1S; Johnnie Holland, March 25, 1992, Lead Painter 2S; Tisha Indermuehle, January 26, 2000,

SCAG Assembler Lead 1S; Jussell Jacob, March 31, 1986, Lead Robotic Welder 1S; James Jones,

October 10, 1994, Lead Punch Press Op 2S; Jerome Kahlhamer, August 31, 1987, Lead Machine

Center 1S; Travis Kleindl, November 7, 2011, Lead Laser Op 3S; Todd Krueger, June 25, 1979,

Lead Manual Welder 1S; Joshua Landers, February 1, 2002, Lead Painter 1S; Steven Lange,

January 17, 2000, Lead Brake Press Op 1S; Cynthia Linskens, May 21, 1979, Lead Spot Welder

1S; Michael Maas, May 30, 2014, Lead Brake Press Op 3S; Debra Moungey, September 22, 1997,



                                               8

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 8 of 14 Document 21-6
Lead Laser Op 3S; Russell Niemeyer, February 6, 2002, SCAG Assembler Lead 1S; Ernest Novak,

October 18, 1993, Lead Material Handler 1S; Shirley Pankow, August 31, 1987, Lead Spot Welder

1S; George Pfeffer, October 6, 1997, Lead Brake Press Op 1S; Andrew Pike, July 18, 2005, Lead

Robotic Welder 2S; David Pluim II, March 3, 1986, Lead Brake Press Op 1S; David Pluim III,

March 28, 2014, Lead Brake Press Op 1S; Candi Quimby, January 19, 2000, SCAG Assembler

Lead 1S; Joseph Raymond, April 4, 1994, Lead Punch Press Op 1S; Michael Reitz, February 6,

2012, Lead Painter 1S; Robert Ries, March 15, 1988, Lead Metal Finisher 1S; Ryan Rohde, August

22, 2005, Lead Robotic Welder 1S; Joey Schanen, May 15, 2000, Lead Laser Op2S; Christopher

Schave, March 9, 1998, Lead Robotic Welder 1S; Jeanne Schmidt, November 7, 1983, Lead Laser

Op 1S; Tammie Schraufnagel, June 27, 2014, Lead Production Helper 1S; Mark Schwartzmiller,

December 28, 1992, Lead Shipper 1S; Renee Schwartzmiller, August 31, 1987, Lead Laser Op

1S; Terry Sobotta, February 18, 2004, SCAG Assembler Lead 1S; Roger Stange, January 11, 1988,

Lead Manual Welder 1S; Victoria Stegen, November 4, 1992, Lead Receiver 1S; Troy Stofflet,

January 22, 2001, Lead Painter 1S; Glen Strassman, June 6, 2014, Lead Painter 1S; Kenneth

Tibbits, December 2, 2011, Lead Robotic Welder 2S; Brandon Waas, January 31, 2014, Lead

Robotic Welder 3S; Darryl Wasmund, July 10, 1995, Lead Robotic Welder 1S; Anthony Weiglein,

April 15, 1996, Lead Laser Op 1S; Jennifer Weinberger, May 23, 2011, SCAG Assembler Lead

1S; Dennis Welak, July 19, 1972, Lead Tool & Die Master 1S; Ronald Wesener, November 7,

1983, Master Electronic Tech Lead 3S; Robert Whitrock, November 17, 1986, Building &

Grounds/6S 1S Lead; Rochele Wiese, January 18, 1993, Lead Brake Press Op 1S; Lori Zirbel,

February 2, 1993, SCAG Assembler Lead 1S.




                                              9

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 9 of 14 Document 21-6
          RESPONSES TO REQUESTS FOR PRODUCTION OF DOCUMENTS

       REQUEST NO. 1:             Produce all documents relating to formal or informal discipline,

coaching, instruction, or training provided to any hourly employee of Defendant for working off-

the-clock, working prior to their scheduled start time, working after their scheduled end time,

and/or working unauthorized overtime.

       RESPONSE NO. 1:            Defendant objects to this Request and incorporates by reference

its response to Interrogatory No. 1 above.

       REQUEST NO. 2:             Produce all documents containing data from the Sequel database

for See It that have been pulled, reviewed, or printed since October 20, 2017, including those

documents identified during the Rule 30(b)(6) deposition of Corporate Designee Robert Struck, at

58:01-60:25 and 61:01-62:06.

       RESPONSE NO. 2:            Mr. Bob Struck has again researched your request and you have

received all the data or information the company has regarding the Plaintiff’s request for the

Product of Documents. This was already given to you by Keith Kopplin in bates stamped thumb

drives DEF000001 through DEF000004; and through DEF020700 on a thumb drive delivered on

October 23, 2019 relevant to documentation regarding SeeitII, Kronos, SAP and ADP. Also,

review Mr. Kopplin’s written responses and his informal discovery to you on April 4, 2018, May

25, 2018 and June 1, 2018. These records correspond with many of the numbers 33613332-1,

through 33613466-4 – or approximately 42 numbers and voluminous records, for the SeeItII date

you already have. Also, consistent is Mr. Kopplin’s statement. He has already given you all of the

data for SeeItII, Kronos, ADP and SAP. Regarding Mr. Struck’s testimony, here is his explanation:

At the time he testified, he thought that there might be more information for SeeitII regarding the

punch in and out times. Further, he was somewhat confused and believed that all of the actual time



                                                10

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 10 of 14 Document 21-6
of the punch in and out time was still in the records. After further research, he believes that punch

in time involving the audit time was still in the system. He still believes that employee records

regarding this audit are in the records you have. You asked him questions regarding exceptions

(Struck Dep. at 53.) Then on page 57 of Mr. Struck’s deposition, he talked about assumptions he

made. Then on page 61 you discuss with him the SeeitII and information on it discussing the audit.

The results of the actual punch in or the original punch in and out are in the employees’ records

that you have regarding audits. If an employee punches in before the 15 minute grace or the gap

time or period or the non-production time, that the adjustment for non-productive time, non-work

time was adjusted to the employees start or end time or work time and the original punch in the

records you have as they would be if we sought out this information. You have all of our records

to determine this. Mr. Struck tells me that would have been pay for regular time and not overtime,

because if the employee works before their start or end time, the employee would need supervisory

approval and that would have been recorded and the employee would have been paid overtime

pursuant to the accurate records of the company. Therefore, the supervisor and the system recorded

all work time for which the employee would be paid for time worked and that is accurately

recorded in SeeitII. The punch in time, if done during the non-work time, the non-production time,

the 15 minute grace of gap time during which the employee is not working, and that was adjusted

to the employees start or end time that that time entry is not maintained under SeeitII, because it

is not work time but rather grace or gap time. If the employee worked any time before or after their

start or stop time, during the otherwise grace or gap time, they would be paid for that time worked

and only if the supervisor knew or later approved the working of overtime or time outside of the

start or end times. Those times are recorded and are in SeeitII, and the employee having worked

outside of their start or end time would have been paid; and again, you have all of those records.



                                                 11

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 11 of 14 Document 21-6
All employees were paid for all hours they worked, and that the employee was paid for time

actually worked, minute for minute and there is no rounding of work performed, because the

employee was paid from the moment the employee worked. The company, based on all of the data

you have, has not rounded any work time, but the records do establish that the company has paid

employees many times for all work from the moment the employee is working and then from the

start or end time the employee is supposed to be working at his or her workstation at their start

time or end of their work time, and you have all those records.

               Further, regarding the punch-in and punch-out times in Seeit; the Seeit software

was programmed to record any punch-in or punch-out that is within the gap/grace window for the

employee’s shift as the scheduled start or end time. However, the employees actual punch within

the gap/grace window of non-worktime was not retained. At the time of Mr. Struck’s deposition,

he was not aware that this non-worktime was not retained. Any punch-in or punch-out is outside

of the gap window is recorded for management review.




                                               12

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 12 of 14 Document 21-6
                         AS TO ANSWERS TO INTERROGATORIES

       As to Answers to Interrogatories, the foregoing is true and accurate to the best of my

knowledge, information and belief.


                                              Ron Lock
                                              Vice President of Manufacturing
Subscribed and sworn to before me

���
Notary Public, State of Wiscons�
My commission expires: Cb-IS       'd-:d"

                    AS TO THE OBJECTIONS TO INTERROGATORIES

       Dated this   a1   day of July, 2020.

                                              THOMAS P. KRUKOWSKI S.C.

                                              By: /s/ Thomas P. Krukowski
                                              Thomas P. Krukowski (Bar No. 1013222)
                                              116 Legend Way
                                              Wales, WI 53183
                                              (414) 881-4210
                                              tkrukowski@tpklegal.com

                                              JACKSON LEWIS P.C.
                                              Ronald S. Stadler (Bar No. 1017450)
                                              Jonathan E. Sacks (Bar No. 1103204)
                                              330 East Kilbourn, Suite 560
                                              Milwaukee, WI 53202
                                              (414) 944-8930
                                              ronald.stadler@jacksonlewis.com
                                              jonathan.sacks@jacksonlewis.com




                                                13



     Case 2:20-cv-00435-NJ Filed 11/17/20 Page 13 of 14 Document 21-6
                                CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on July 27, 2020, I caused a true and correct copy of

Defendant’s Responses to Plaintiff’s Second Set of Interrogatories and Requests for Production of

Documents, by the method below, on the following attorneys:

       Larry Johnson
       Summer Murshid
       Timothy Maynard
       Hawks Quindel, S.C.
       222 E. Erie Street, Suite 210
       Milwaukee, WI 53202
       ljohnson@hp-law.com
       smurshid@hp-law.com
       tmaynard@hp-law.com




Megan Stangler




                                               14

        Case 2:20-cv-00435-NJ Filed 11/17/20 Page 14 of 14 Document 21-6
